Citation Nr: 0727625	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-08 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an increased rating for diabetes mellitus, 
type II, rated as 20 percent disabling from August 29, 2002 
to September 20, 2005, rated as 10 percent disabling from 
September 21, 2005 to January 31, 2006, and rated as 20 
percent disabling since February 1, 2006.  

4.  Entitlement to an initial compensable rating erectile 
dysfunction.  

5.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the upper right extremity.  

6.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the upper left extremity.  

7.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the lower right extremity.  

8.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the lower left extremity.  

9.  Entitlement to an effective date prior to August 29, 2002 
for the grant of special monthly compensation (SMC) due to 
loss of use of a creative organ.

10.  Entitlement to a level of SMC higher than "k" based on 
the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1964 to 
September 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 2003 and July 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The June 2003 rating decision granted service connection for 
PTSD with a 50 percent rating; granted service connection for 
diabetes mellitus type II, with a 20 percent rating; granted 
service connection for erectile dysfunction, with a 
noncompensable rating; and granted entitlement to SMC at the 
k rate.  The veteran appealed the June 2003 determination as 
to the initial ratings assigned for the service-connected 
PTSD, diabetes mellitus, and erectile dysfunction.  The 
veteran also appealed the effective date for the grant of SMC 
based on the loss of use of a creative organ.  Finally, the 
veteran appealed the amount of SMC awarded, asserting that he 
is entitled to a level of SMC above the k rate.  The RO 
subsequently issued a Statement of the Case (SOC) in March 
2005.  

The July 2004 rating decision denied service connection for 
tinnitus, and granted service connection for peripheral 
neuropathy of the upper right and left extremities, and lower 
right and left extremities, with separate 10 percent ratings 
assigned for each upper and each lower extremity.  The July 
2004 rating decision also confirmed and continued the 
previously assigned noncompensable rating for service-
connected tinea cruris.  Importantly, according to the 
veteran's September 2004 Notice of Disagreement (NOD), the 
only issued appealed from the July 2004 rating decision was 
the denial of service connection for tinnitus.  The RO issued 
an SOC as to the issue of service connection for tinnitus in 
December 2004.  

Although the veteran did not specifically disagree with the 
initial 10 percent ratings assigned for the service-connected 
peripheral neuropathy of the upper right and left 
extremities, the RO nevertheless issued a rating decision in 
March 2005, which, in pertinent part, increased the 10 
percent ratings to 20 percent for the service-connected 
peripheral neuropathy of the right and left upper 
extremities, effective from August 29, 2002, the effective 
date of service connection.  The 10 percent ratings for the 
service-connected right and left lower extremities were not 
increased.  The RO thereafter included the issues of 
increased ratings for the service-connected peripheral 
neuropathy of the lower and upper extremities in an SOC, 
concluding that they were part of the veteran's appeal.  In 
essence, the RO determined that the peripheral neuropathy, 
being secondary to the diabetes mellitus, was inextricably 
intertwined with the veteran's appeal as to the downstream 
issue of entitlement to a higher initial rating for the 
service-connected diabetes mellitus.  In other words, because 
the secondary issues of peripheral neuropathy of the 
extremities were inextricably intertwined with the issue of 
entitlement to a higher rating for the service-connected 
diabetes mellitus, the RO considered the veteran's appeal to 
also include the downstream issues of entitlement to higher 
initial ratings for the service-connected peripheral 
neuropathy, even though the veteran did not explicitly 
request to have those issues included in his appeal.  The SOC 
addressing the ratings for the peripheral neuropathy and the 
diabetes mellitus was issued in March 2005.  The veteran 
subsequently included the peripheral neuropathy issues in his 
substantive appeal.  As such, the issues of entitlement to 
higher ratings for the service-connected peripheral 
neuropathy of the upper and lower extremities are properly on 
appeal before the Board.

The RO issued a rating decision in September 2005 which, in 
pertinent part, decreased the 20 percent rating to 10 percent 
for the service-connected diabetes mellitus, effective from 
September 21, 2005.  This rating reduction did not result in 
an overall decrease in the veteran's service-connected 
compensation.  In a subsequent rating decision, issued in 
January 2007, the RO restored the 20 percent rating for the 
service-connected diabetes mellitus, effective from February 
1, 2006.  Although the reduction to 10 percent from September 
21, 2005 to January 31, 2006 did not result in an overall 
decrease in the veteran's amount of compensation, the entire 
time period since the effective date of service connection is 
for appellate consideration.  

The veteran initially requested to appear before a Veterans 
Law Judge for a personal hearing; however, before the case 
was certified for appeal, the veteran withdrew his request 
for a personal hearing.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's service-connected PTSD has been productive of 
symptomatology that more nearly approximates a moderate 
degree of difficulty in social and occupational functioning; 
it is not manifested by deficiencies in most areas, or such 
symptoms as obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical or 
obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.

2.  During the period from August 29, 2002 to September 20, 
2005, the service-connected diabetes required the use of oral 
medications and the need for a restricted diet; the veteran 
discontinued the use of oral hypoglycemic agents during the 
period from September 21, 2005 to January 31, 2006, and 
resumed the use of oral hypoglycemic agents on February 1, 
2006.  The service-connected diabetes has never required the 
use of insulin. 

3.  There is no evidence of penile deformity associated with 
the veteran's service-connected erectile dysfunction.  

4.  The veteran's peripheral neuropathy of the upper right 
and upper left extremities is manifested by decreased 
sensation in the hands bilaterally, with normal range of 
motion, resulting in no more than mild incomplete paralysis.

5.  The veteran's peripheral neuropathy of the lower right 
and lower left extremities is manifested by decreased 
sensation of the feet bilaterally and occasional burning 
sensation around the affected areas with normal range of 
motion, resulting in no more than mild incomplete paralysis.

6.  The veteran's original claim of service connection for 
diabetes mellitus type II was received at the RO on August 
29, 2002; no claim for service connection for diabetes 
mellitus, formal or informal, was received at the RO prior to 
August 29, 2002. 

7.  Service connection for diabetes mellitus was granted 
pursuant to a June 2003 rating decision, effective from 
August 29, 2002; service connection for erectile dysfunction 
was granted as secondary to the service-connected diabetes 
mellitus, effective from August 29, 2002; the grant of SMC 
for loss of use of a creative organ was premised on the grant 
of secondary service connection for erectile dysfunction.  

8.  The veteran has been awarded SMC for loss of use of a 
creative organ in accordance with 38 U.S.C.A. § 1114(k), and 
the competent evidence of record does not show that the 
veteran has other qualifying disabilities which would warrant 
the assignment of additional special monthly compensation 
under 38 U.S.C.A. § 1114(l) through (s).


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for the assignment of a rating in excess of 
20 percent from August 29, 2002 to September 20, 2005, in 
excess of 10 percent from September 21, 2005 to January 31, 
2006, and in excess of 20 percent from February 1, 2006, for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.119, Diagnostic Code 7913 (2006).

3.  The criteria for the assignment of an initial compensable 
rating for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Code 7522 (2006).

4.  The criteria for the assignment of a rating in excess of 
20 percent for peripheral neuropathy of the upper right 
extremity have not been met.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.124a, Diagnostic Codes 8512, 8515 (2006).

5.  The criteria for the assignment of a rating in excess of 
20 percent for peripheral neuropathy of the upper left 
extremity have not been met.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.124a, Diagnostic Codes 8512, 8515 (2006).
6.  The criteria for the assignment of a rating in excess of 
10 percent for peripheral neuropathy of the lower right 
extremity have not been met.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.124a, Diagnostic Codes 8520, 8521 (2006).

7.  The criteria for the assignment of a rating in excess of 
10 percent for peripheral neuropathy of the lower left 
extremity have not been met.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.124a, Diagnostic Codes 8520, 8521 (2006).


8.  The criteria for the assignment of an effective date 
prior to August 29, 2002, for the grant of SMC for loss of 
use of a creative organ, have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2006).

9.  The criteria for the assignment of a higher level of SMC 
due to loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.350 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2002 and January 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the initial notification letters did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, an 
additional letter was sent to the veteran in January 2007, 
which advised the veteran of the laws regarding degrees of 
disability and effective dates.  Accordingly, any defect with 
respect to the timing of the notice was corrected, without 
prejudice to the veteran.  Moreover, the notices provided to 
the veteran over the course of the appeal provided all 
information necessary for a reasonable person to understand 
what evidence and/or information was necessary to 
substantiate his claims.  The veteran has demonstrated his 
understanding of the evidentiary requirements by identifying 
private and VA  records as relevant to the claims.  The 
veteran has received all essential notices, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Increased Ratings

The veteran seeks higher disability ratings for his service-
connected PTSD, diabetes mellitus, erectile dysfunction, 
peripheral neuropathy of the upper right and left 
extremities, and lower right and left extremities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

PTSD

The veteran's PTSD is rated as 50 percent disabling pursuant 
to the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

At VA examination in  April 2003, the veteran reported that 
he continued to have nightmares and flashbacks of things that 
happened in Vietnam.  The veteran came back from Vietnam with 
more prominent mood swings and much more irritability.  The 
veteran worked continuously for 30 years after service until 
his retirement.  The veteran reported that he retired early 
because work was becoming too stressful.  He had a tendency 
to get upset easily and he was irritable.  The veteran had 
not done much of anything since he retired, except for walk 
the dogs, run errands, and fix things around the house.  The 
veteran did not really enjoy doing anything.  The veteran had 
been married for 28 years, although he has some problems with 
his wife.  He believed that she did not understand what he 
went through in Vietnam, and he usually remained isolated 
from her even when they were both in the house.  He had three 
adult children and three grandchildren.  He saw them 
periodically, but did not get much joy from them.  The 
veteran was irritable and did not appear to relate very well 
to others.  He was not involved with any friends.  

The veteran reported that he stopped working because of 
problems with irritability, anxiety, mood swings and an 
inability to concentrate on the job.  The veteran described 
flashbacks, bouts of anxiety, insomnia, and nightmares nearly 
every night.  

On mental status examination, the veteran maintained a 
reasonable level of eye contact.  His grooming and hygiene 
were excellent.  He demonstrated no abnormalities of gait or 
activity level.  He was cooperative but somewhat guarded.  
Speech was normal rate and rhythm.  He appeared sad and 
depressed at times and anxious at other times.  He did not 
demonstrate abnormalities of thought processes or content.  
He did indicate that there were times that the flashbacks 
were so vivid that it was hard to tell whether they were 
actually going on or not.  The veteran also described times 
when he thought someone was in his living room and he would 
pick up some sort of a weapon and go to confront that person 
and then figure out that there was nobody there.  The veteran 
was not suicidal or homicidal.  He was oriented to person, 
place and time.  Memory was adequate.  Abstraction, judgment 
and insight appeared reasonable.  The veteran had trouble 
with helicopters flying over, and fireworks.  The veteran 
reported that he did not watch much television or read the 
paper because it was so upsetting.  

The veteran demonstrated many efforts to avoid thinking, 
having feelings or conversations about his experiences in 
Vietnam.  He had never been able to adequately talk with his 
wife about what happened there.  He tried to avoid 
activities, places and people that will cause him to recall 
events like that.  He had a markedly decreased interest in 
participation in significant activities.  He was much more 
detached and estranged from others since he returned from 
Vietnam.  He had a restricted range of affect and a sense of 
a foreshortened future.  He had insomnia and problems with 
irritability and outbursts of anger.  He had difficulty 
concentrating, was hypervigilant, and had an exaggerated 
startle response that caused significant distress for him and 
impairment in social/occupational functioning, even though he 
was able to continue working with some difficulty for nearly 
30 years.  The impression was that the veteran made a good 
adjustment prior to service, but had significant difficulties 
with irritability, upset, withdrawal, isolation, and anger 
management since that time.  He did not appear to come from a 
deprived or abusive background.  The veteran met the criteria 
for PTSD including re-experiencing, avoidance, numbing, 
hyperaousal and associated features.  There had been changes 
in functioning in the areas of affect, mental health, sleep, 
social and employment areas and changes in quality of life in 
family role functioning, social/interpersonal relationships, 
and recreation/leisure time pursuits.  The examiner 
specifically noted that the veteran's symptoms of 
irritability, dealing with other people, and the need to be 
isolated interfered significantly with his employment and led 
to his early retirement.  With the exception of flashbacks, 
which were so vivid he sometimes thought he was actually 
there, there was no impairment of thought processes or 
communications.  The veteran's Global Assessment of 
Functioning (GAF) score was 55, and his prognosis for 
improvement was good.  

VA outpatient mental health treatment records dating from 
March 2003 through December 2006 reveal that the veteran 
received therapy for his PTSD on a fairly consistent basis.  
These records reflect a depressed mood, irritability, and 
reports of flashbacks and nightmares regularly.  Additional 
symptoms included significant guilt, hypervigilance, sleep 
disturbance, poor concentration, withdrawal and emotional 
numbing.  According to these records, the veteran did not 
engage in many activities, although he has been married to 
the same woman for 26 years as of October 2003, and regularly 
saw his children and grandchildren.  These records also 
reveal that the veteran worked at the same job for 30 years 
before he took early retirement due to increased difficulty 
dealing with stress and getting along with others.  The 
veteran was consistently diagnosed with PTSD of a moderate 
degree, with a GAF score remaining consistently in the mid-
50's.  For example, an October 2003 social worker's 
assessment noted a diagnosis of moderate PTSD and a GAF of 
55.  At an October 2003 initial visit for medication 
assessment, the veteran was in no acute distress.  He was 
verbal and well-acquainted with his mental and physical 
problems, and had insight into the origins and manifestations 
of his PTSD.  He recognized his depression and gave a clear 
and precise history of its onset, and progression.  He coped 
with chronic dysphoria for years.  He was chronically 
depressed, and his affect was mildy limited.  He was not 
irritable or tearful during the interview.  Thoughts were 
well ordered and linear.  There was no indication of 
psychotic distraction.  The veteran denied suicidal or 
homicidal ideation or intent.  He acknowledged occasional 
auditory hallucinations and associated those with long lost 
buddies from the limitary.  Intellect and memory appeared 
grossly intact.  The veteran had good insight and exercised 
apparent good judgment in his affairs.  

Assessment in January 2004 was essentially the same, with 
continued depression, irritability, and anger, although the 
veteran seemed to find comfort in the group therapy he was 
receiving.  Affect was pleasant, and the veteran was engaged.  
He was focused and organized, and had good insight.  His 
judgment was adequate.  

At VA examination in March 2004, the veteran indicated that 
he engaged in yard work, enjoyed following professional 
sports, and went to movies with his wife, although he had 
some difficulty seeing movies like Private Ryan.  He kept up 
with local news, although he avoided anything about the 
current war.  The veteran also reported a startle reaction to 
loud noises, avoidance of crowds and difficulty sleeping.  On 
mental status examination, the veteran was neat and clean.  
He gave no indication of hypervigilance, and he established 
good eye contact.  He had a range of affect during the 
interview, and did not give the appearance of depression.  He 
was aware of current events.  He seemed to have good recall, 
and there was no evidence of thought disorder or brain 
organicity.  The examiner concluded that the veteran had 
struggled with moderate symptoms of PTSD over the years, both 
during his employment and afterward.  The diagnosis was PTSD, 
moderate, with depression that was partially in remission 
with the use of medications.  The GAF was 56.

A VA social worker's assessment from March 2004 noted that 
the veteran was generally stable, mood was relatively 
dysphoric, and he presented with a guarded an distant manner 
of engaging.  He spent his time relatively confined to his 
home, working in the garden, reading, and watching 
television.  There was no indication of him being a danger to 
himself or others.  

Assessments from April, May and June, 2004 show essentially 
the same symptomatology, including difficulty sleeping; some 
good days and some bad days with regard to his mood.  There 
was no indication of psychosis, or suicidal or homicidal 
ideation.  The veteran did report, in June 2004, that he 
sometimes heard voices calling him and wondered what they 
wanted.  The veteran was alert and oriented, and his mood was 
not obviously depressed.  Affect was pleasant and without 
irritability.  Thoughts were well-formed and organized.  The 
staff psychiatrist indicated that the veteran's PTSD took the 
form of intrusive thoughts, auditory hallucinations and sleep 
disturbance.  

In August 2004, the veteran felt more isolated than usual.  
He also felt more short tempered with others.  Affect was 
initially tense, but became more relaxed.  The veteran was 
alert and oriented.  There was no evidence of dementia or 
psychosis.  

In November 2004, the veteran's symptoms were described as 
stable psychiatrically without significant depression and 
PTSD symptoms at a tolerable level.  

The veteran received group therapy in 2005, and his reported 
symptoms remained about the same.  Individual therapy notes 
from 2006 show relatively consistent symptoms, with 
occasional bouts of irritability and anger.  

In sum, the veteran's GAF scores have always been in the mid-
50's.  His mood is consistently depressed, although 
medication over the years has apparently helped.  The veteran 
has managed to remain married for three decades, although he 
has described difficulty with communication between he and 
his wife.  The veteran has typical PTSD symptoms of guilt, 
irritability, hypervigilance, nightmares, flashbacks, and 
exaggerated startle response.  Despite these symptoms, the 
veteran was able to hold a job for several decades, raise 
children, maintain a relationship with his wife, children, 
and grandchildren, and maintain good hygiene.  Although the 
veteran remained isolated often, he was able to venture out 
to the movies on occasion, and enjoyed some activities, such 
as yard work and watching sporting events.  While the 
evidence shows that the veteran has difficulty in 
establishing and maintaining effective social relationships, 
there is no evidence of an inability to establish and 
maintain such relationships, as is evidenced by his lengthy 
marriage, his long career, and his relationship with his 
children and grandchildren.  Although the veteran has periods 
of irritability, the evidence does not indicate that he 
exhibits periods of violence.  Speech has never appeared 
illogical obscure or irrelevant, and the veteran has not 
experienced periods of near-continuous panic.  Although the 
medical evidence demonstrates definite impairment, the PTSD 
symptoms have never been more than moderate in degree, and 
the criteria for the next higher rating of 70 percent have 
never been more nearly approximated than the criteria for the 
50 percent rating assigned, at any time during the appeal 
period.  

The preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 50 percent for 
the service-connected PTSD; there is no doubt to be resolved; 
and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

Diabetes Mellitus

The veteran seeks an increased rating for the service-
connected diabetes mellitus, rated 20 percent disabling from 
August 29, 2002 to September 20, 2005; rated 10 percent 
disabling from September 21, 2005 to January 31, 2006; and 
rated 20 percent disabling thereafter.  

Although the veteran's overall compensation was not affected 
by the decreased rating for the service-connected diabetes 
mellitus, from September 21, 2005 to January 31, 2006, the 
issue of entitlement to a rating in excess of 10 percent 
during that time period still remains in appellate status and 
must be addressed.  When, as here, the veteran timely 
appealed the rating initially assigned for the service-
connected diabetes, the claim must be considered in this 
context.  This, in turn, includes determining whether the 
veteran is entitled to "staged" ratings to compensate him for 
times since filing his claims when his disabilities may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran's service-connected diabetes mellitus is rated 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Diabetes that is manageable with a restricted diet only, 
warrants a 10 percent rating.  Diabetes that requires insulin 
and a restricted diet; or, oral hypoglycemic agents and 
restricted diet warrants a 20 percent evaluation.  A 40 
percent rating is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  38 C.F.R. § 
4.119, Diagnostic Code 7913. 

At VA examination in March 2004, the veteran reported that he 
took oral medication for his diabetes.  The VA outpatient and 
private treatment records dating back to November 2002 
reflect that the veteran's diabetes mellitus has been 
controlled with no more than oral hypoglycemic agents and 
restricted diet since the effective date of service 
connection.  VA outpatient treatment records from September 
21, 2005 to January 31, 2006 show that the veteran was not 
taking medications to control his diabetes during that time 
period.  

The medical evidence unequivocally supports the veteran's 
currently assigned ratings for the diabetes mellitus.  
Although his condition requires daily oral medications and a 
restrictive diet, he has never been insulin dependent and his 
activities are not limited due to his diabetes.  Evaluation 
of the veteran's condition under any other diagnostic code 
would not warrant a higher rating in the absence of 
symptomatology demonstrating pertinent pathology or a more 
debilitating condition.  

The preponderance of the evidence is against the claim for 
higher ratings for the service-connected diabetes mellitus; 
there is no doubt to be resolved; and higher ratings are not 
warranted for any time period.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  



Erectile Dysfunction

The veteran's seeks a compensable rating for the service-
connected erectile dysfunction.  

The condition was rated by analogy under Diagnostic Code 
7522, which pertains to deformity of the penis with loss of 
erectile power, for which a 20 percent evaluation is 
warranted.  Where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  There 
is no other diagnostic code that would be more appropriate in 
rating the veteran's erectile function disability.  There is 
no evidence that the veteran has had removal of half or more 
of his penis, or that glands have been removed, such that 
would warrant consideration under Diagnostic Codes 7520, or 
7521, respectively.  Therefore, Diagnostic Code 7522 is the 
most appropriate to rate this disability.

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  In this case, the evidence does not show 
that the veteran has penile deformity.  At VA examination in 
April 2003, the veteran's testes were normal shape, size, and 
consistency.  His genitalia appeared normal.  There is no 
evidence to the contrary.  Thus, because the medical evidence 
does not reflect that the veteran suffers from both loss of 
erectile power and penile deformity, the veteran's erectile 
dysfunction is properly evaluated at the noncompensable 
level.  

The preponderance of the evidence is against the claim for a 
compensable rating for the service-connected erectile 
dysfunction; there is no doubt to be resolved; and an 
increased (compensable) rating is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  

Peripheral Neuropathy

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Note preceding 
Diagnostic Code 8515.  See 38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves.  

When service connection was originally granted pursuant to 
the July 2004 rating decision, the veteran's peripheral 
neuropathy disabilities were rated by analogy under 
Diagnostic Codes 8515 (upper extremities) and 8520 (lower 
extremities), pursuant to 38 C.F.R. § § 4.20, 4.124a.

Diagnostic Code 8515 pertains to paralysis of the median 
nerve.  Mild incomplete paralysis of either the major or 
minor median nerve warrants a 10 percent rating.  Moderate 
incomplete paralysis warrants a 30 percent rating for the 
major arm and a 20 percent rating for the minor arm.  Severe 
incomplete paralysis of the median nerve warrants a 50 
percent rating for the major arm and a 40 percent rating for 
the minor arm.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Diagnostic Code 8520 provides a 10 percent rating for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is provided for moderate incomplete paralysis, and a 
40 percent rating is provided for moderately severe 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

During the course of the appeal, the RO determined that the 
veteran's peripheral neuropathy was more appropriately rated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8512 (upper 
extremities) and Diagnostic Code 8521 (lower extremities.  

Under Diagnostic Code 8512, a 20 percent rating is assigned 
for mild incomplete paralysis of the minor or major lower 
radicular group.  If moderate incomplete paralysis is 
demonstrated, a 40 percent rating is assigned for the major 
arm and a 30 percent rating is assigned for the minor arm.  
38 C.F.R. § 4.121a, Diagnostic Code 8512.

Diagnostic Code 8521 provides for the assignment of a 10 
percent evaluation for mild incomplete paralysis of the 
external popliteal nerve (common peroneal); a 20 percent 
evaluation is warranted for moderate incomplete paralysis.  
38 C.F.R. § 4.121a, Diagnostic Code 8521.

At VA examination in April 2003, the veteran reported 
subjective numbness in both hands and feet.  On neurological 
examination, Romberg and Babinski were absent.  Finger-nose 
coordination was intact.  Cranial nerves II through XII were 
intact.  Muscle strength was 5/5.  Deep reflexes were normal, 
equal and present, bilaterally.  Sensation to touch, 
vibration, and pinprick was intact.  There was no clinical 
evidence of peripheral neuritis, although the veteran 
complained of numbness at times in the hands and feet.  

At VA examination in March 2004, the veteran reported a loss 
of sensation in both hands and feet of minimal degree, and 
tingling in both hands and feet.  Examination of the upper 
extremities revealed excellent hair growth, muscle mass, and 
strength.  At the level of the mid palm, there was a minimal 
decrease in sensation to pain, pinprick, and light touch, 
which continued down the tips of the fingers, appropriate 
reception and vibration were carried in a normal fashion.  
The radial and brachial arteries were normal.  Examination of 
the lower extremities revealed a decrease in sensation to 
pain, pinprick, and light touch, beginning at the level of 
the mid foot continuing down to the toes.  The dorsalis pedis 
and posterior tibial pulses were palpable though diminished 
in volume.  The diagnosis on examination was diabetes 
mellitus with evidence of peripheral neuropathy.  

No treatment record or examination report shows more than 
mild incomplete paralysis of either the bilateral upper or 
the bilateral lower extremities.  It is noteworthy that the 
veteran's voluminous VA outpatient treatment records are 
silent as to any ongoing complaints, treatments or diagnoses 
of diabetic neuropathy, other than a podiatry record from 
July 2005.  It is clear from the medical evidence the 
veteran's bilateral upper extremity and lower extremity 
conditions are mainly manifested by some loss of sensation 
rather than loss of function or limitation of motion of the 
affected areas.  Although pain was noted on the July 2005 
podiatry record, the examiner indicated a diagnosis of 
plantar fasciitis, which is unrelated to the veteran's 
neuropathy, and which would logically be the source of the 
veteran's foot pain.  Accordingly, the medical evidence 
simply does not support a finding of a moderate or severe 
bilateral foot neuropathy.  Likewise, the medical evidence 
does not support a finding of moderate or severe bilateral 
hand neuropathy.  

Rather, the preponderance of the medical evidence supports 
ratings of 10 percent for mild bilateral feet neuropathy and 
supports ratings of 20 percent for the mild bilateral upper 
extremity neuropathy.  There is no indication that either of 
these neuropathies is "moderate" in degree.  It is clear that 
the veteran has some loss of sensation, as indicated in the 
VA examiner's notes.  However, the veteran still has full 
range of motion of his arms, hands, feet, ankles and toes.  
His conditions do not prevent use of his hands or feet, nor 
do they cause swelling or deformity.  Additionally, the 
veteran requires no on-going treatment for the condition, 
evidenced by the lack of VA outpatient treatment records.  
While his neuropathy causes discomfort, he has overall full 
use of his upper and lower extremities.  

Other arguably applicable criteria include diagnostic codes 
8515 (median nerve), 9516 (ulnar nerve), 8520 (sciatic 
nerve), 8522 (musculocutaneous nerve), 8523 (anterior tibial 
nerve), 8524 (internal popliteal nerve), and 8525 (posterior 
tibial nerve) have been considered; however, none of those 
diagnostic codes provide for ratings greater than those 
currently assigned based on the medical evidence of record.

The preponderance of the evidence is against the claims for 
higher initial ratings for the service-connected peripheral 
neuropathy of the bilateral upper and bilateral lower 
extremities; there is no doubt to be resolved; and initial 
ratings in excess of 10 percent for the bilateral lower 
extremity peripheral neuropathy, and in excess of 20 percent 
for the bilateral upper peripheral extremities, are not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  




III.  SMC - higher than "k" rate

The veteran has asserted that he is entitled to a higher 
level of SMC for the loss of a creative organ.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of 25 percent or more of tissue from one or 
both breasts (including loss by mastectomy), or following 
radiation treatment of breast tissue.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C.A. § 
1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C.A. § 1114(a) through (j) or (s).  

When there is entitlement under 38 U.S.C.A. § 1114(l) through 
(n) or an intermediate rate under (p), such additional 
allowance is payable for each such anatomical loss or loss of 
use existing in addition to the requirements for the basic 
rates, provided the total does not exceed the monthly rate 
set forth in 38 U.S.C.A. § 1114(o).  The limitations on the 
maximum compensation payable under this paragraph are 
independent of and do not preclude payment of additional 
compensation for dependents under 38 U.S.C.A. § 1115, or the 
special allowance for aid and attendance provided by 38 
U.S.C.A. § 114(r).  38 U.S.C.A. § 1114(k), 38 C.F.R. § 
3.350(a).  This is referred to as an award of special monthly 
compensation (SMC) at the "(k)" rate.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).

The RO granted SMC at the rate provided at 38 U.S.C.A. § 
1114(k) for the loss of use of his creative organ. 

There is a complete absence of any evidence indicating that 
the veteran qualifies for an additional award of SMC at the 
("k") rate in that he has no loss or loss of use of one foot 
or one hand or both buttocks or blindness of one eye or 
complete organic aphonia with constant inability to speak, or 
deafness of both ears sufficient for an additional award.  
The statute providing for compensable awards of SMC is 
specific, and the veteran has received the single ("k") award 
consistent with the statute.  There is no evidence that he 
meets any criteria sufficient for an additional award or any 
higher award as a result of the loss of a creative organ.  
Additionally, the evidence simply does not show that the 
veteran meets the criteria for the assignment of additional 
special monthly compensation under 38 U.S.C.A. § 1114(l) 
through (s).  These provisions authorize rates of SMC based 
on disabilities and limitations other than the service-
connected infertility at issue in this case, and the veteran 
has not contended that he has any of these additional 
disabilities or limitations.  

As the veteran does not meet the criteria for the assignment 
of special monthly compensation, other than based on the loss 
of use of a creative organ, assignment of an SMC award higher 
than "k" is not warranted. 38 U.S.C.A. § 1114(k), (l) 
through (s); 38 C.F.R. § 3.350.

IV.  Earlier Effective Date

The veteran seeks an effective date prior to August 29, 2002 
for the grant of SMC based on the loss of use of a creative 
organ.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified. 38 
C.F.R. § 3.155.

Entitlement to special monthly compensation is warranted if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).  The predicate service-connected disability, upon 
which special monthly compensation (SMC) was granted, is 
erectile dysfunction, secondary to service-connected diabetes 
mellitus.  In a June 2003 rating decision, the RO granted 
service connection for diabetes mellitus and erectile 
dysfunction as secondary to diabetes mellitus.  In that 
decision, the RO also granted entitlement to SMC based on 
loss of use of a creative organ.  The effective date for the 
grant of SMC is August 29, 2002, the same effective date for 
the grant of service connection for the diabetes mellitus and 
the erectile dysfunction, which was based on the date of 
receipt of the veteran's claim for those disabilities.  

There is no provision in the law for awarding an effective 
date for SMC based on the appellant's assertion that the 
disability existed before the claim was filed.  

The effective date of the award of SMC for loss of use of a 
creative organ cannot have an effective date prior to the 
date of service connection for erectile dysfunction, even 
though service connection was in effect for an unrelated 
disability (tinea cruris) prior to the grant of erectile 
dysfunction.  Entitlement to SMC in this case is predicated 
on the service-connected erectile dysfunction which was 
granted as being secondary to the service-connected diabetes 
mellitus.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Because entitlement to SMC derives from the disability it 
specially compensates, it is a "downstream element" of the 
claim for compensation for erectile dysfunction, Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997), and there is no 
basis to award SMC for a time prior to the date of service 
connection of the disability upon which entitlement to SMC is 
based.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) 
(holding that there is no entitlement to an increase in 
compensation, by way of an effective date, for time when 
claimant not otherwise entitled to compensation).  As such, 
there is no legal basis on which to assign an effective date 
prior to August 29, 2002 for the grant of entitlement to SMC 
based on the loss of use of a creative organ.  

Where the law and not the evidence is dispositive, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  

A rating in excess of 20 percent prior to September 21, 2005 
and on or after February 1, 2006; and for a rating in excess 
of 10 percent from September 21, 2005 through January 31, 
2006, for diabetes mellitus is denied.  

A compensable initial evaluation for erectile dysfunction is 
denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the upper right extremity is denied.  

An initial rating in excess of 20 percent for peripheral 
neuropathy of the upper left extremity is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the lower right extremity is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the lower left extremity is denied.  

An effective date prior to August 29, 2002 for the award of 
SMC based on loss of use of a creative organ is denied.  

A higher level of special monthly compensation due to loss of 
a creative organ is denied.


REMAND

The veteran asserts that he developed tinnitus during 
service.  At a VA audiological examination in March 2004, the 
veteran reported that his bilateral tinnitus started 25-30 
years ago, and he described it as an intermittent high pitch, 
occurring three times per week, lasting an hour at a time.  
The examiner opined that due to the frequency of the 
tinnitus, it was not consistent with noise exposure or 
acoustic trauma, and as such, was not, as likely as not, 
service related.  

The examination is inadequate because the examiner only 
considered whether the veteran's tinnitus was as likely as 
not due to acoustic trauma.  The examiner did not consider 
whether the veteran's tinnitus began during service, 
regardless of the cause.  The veteran has asserted in-service 
onset of his tinnitus.  Thus, an examiner must provide an 
opinion as to whether the tinnitus, as likely as not, began 
during service, regardless of whether the veteran was exposed 
to acoustic trauma during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
tinnitus, not already associated with the 
claims file.  

2.  Schedule the veteran for a VA 
audio/ear disease examination to 
determine the current nature and likely 
etiology of the tinnitus.   The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent, or 
higher, probability) that the veteran's 
current tinnitus had its onset during 
service, based on a review of the entire 
record, including the veteran's service 
medical records, and a copy of this 
remand.  A complete rationale should 
accompany all opinions expressed.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


